This is an appeal by the alleged employer and insurance carrier from an award of death benefits consisting of $200 funeral expenses to the administratrix of the estate of the deceased employee, and $2,000 to the Special Fund under section 15, subdivisions 8 and 9, and section 25-a of the Workmen’s Compensation Law, there being no dependents. The deceased employee was employed as a carpenter and while engaged in his employment, repairing a roof, he fell to the ground and sustained injuries resulting in his death on November 17, 1944. The sole issue raised on this appeal is whether the decedent was an employee or independent contractor. The Board found that at the time of the accidental injuries and death, the decedent was an employee and not an independent contractor. The evidence sustains the finding of the board. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.